Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 1 of 13




                                                   DATE FILED: December 10, 2019 4:32 PM
 MESA COUNTY DISTRICT COURT                        FILING ID: BBE86DD1788D0
 Mesa County Justice Center                        CASE NUMBER: 2019CV30508
 125 N Spruce St.
 P.O. Box 20,000-5030
 Grand Junction, CO 81501

 Plaintiff:    MARY DORING

 v.

 Defendants: DUANE HARTSHORN, MD and
 APYX MEDICAL CORPORATION

 Attorney for Plaintiff:
 Sam D. Starritt, No. 27876                              Case Number:
 DUFFORD WALDECK MILBURN & KROHN LLP
 744 Horizon Court, Ste. 300                             Division:
 Grand Junction, CO 81506
 Phone Number:        (970) 241-5500                     Courtroom:
 FAX Number:          (970) 243-7738
 E-mail: starritt@dwmk.com




     Plaintiff, Mary Doring, by and through undersigned counsel, brings the following
Complaint:



       1.     Plaintiff Mary Doring is a resident of the State of Colorado.

       2.     Defendant Duane Hartshorn, MD was, at all relevant times, a physician
licensed to practice medicine in Colorado, holding himself out as a facial plastic surgeon
with expertise in facial skin resurfacing using the Renuvion J-Plasma device.

      3.     Defendant Apyx Medical Corporation f/k/a Bovie Medical Corporation
(“Apyx”) is a Florida corporation with a principal address of 5115 Ulmerton Road,
Clearwater, Florida, 33760.



                                                                      Exhibit A
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 2 of 13




      4.     This Court has personal and subject matter jurisdiction over this action
pursuant to C.R.S. § 13-1-124(1)(a), (b), and (c).

      5.     Venue is proper pursuant to C.R.C.P. 98(c).



      6.      Bovie Medical Corporation, n/k/a Apyx Medical Corporation, developed
a device it called “Bovie J-Plasma” for the delivery of radiofrequency energy and/or
helium gas plasma to cut, coagulate and ablate soft tissue during open and laparoscopic
procedures.

        7.    On August 16, 2016, Bovie Medical Corporation registered a trademark for
“Renuvion,” a brand name for electrosurgery devices for use in general surgery and
plastic surgery procedures.

       8.      Upon information and belief, Bovie Medical Corporation began marketing
the off-label use of the J-Plasma device for dermal (skin) resurfacing in 2016.

      9.   The term “off label use” means using a device approved by the Food and
Drug Administration (FDA) for an unapproved use.

       10.    The J-Plasma device had not been approved by the FDA for dermal
resurfacing, including dermal resurfacing of the face.

       11.     Indeed, at that time there were no studies in human beings demonstrating
the safety of J-Plasma for facial skin resurfacing.

       12.   Nevertheless, at least as early as 2016, Defendants Hartshorn and his
cosmetic plastic surgery practice, Regenesis Plastic Surgery, had acquired a J-Plasma
device and had begun marketing facial skin resurfacing with the J-Plasma device to the
public.

      13.     Upon information and belief, Defendant Hartshorn had no expertise to
evaluate the safety of J-Plasma for dermal, or skin, resurfacing.

       14.    On January 10, 2017, Bovie submitted an application for premarket
notification 510(k) for its J-Plasma devices; the application made no mention of the use of
the devices for dermal resurfacing.



                                            2
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 3 of 13




      15.     After seeing the television advertisement, Mrs. Doring consulted
Defendant Hartshorn on November 6, 2017, regarding various issues, including possible
treatment of fine lines and wrinkles on her face with J-Plasma or CO2 laser.

       16.   Defendant Hartshorn discussed both CO2 laser treatment and J-Plasma
treatment of her face, telling her that J-Plasma was safer than laser, as lasers can burn,
and J-Plasma does not burn.

       17.   On January 22, 2018, Defendant Apyx started a study with the objective of
demonstrating “the safety and efficacy of the J-Plasma system for use in dermal skin
resurfacing.” The study was expected to take 9-12 months to complete.

      18.    The study enrolled its final patient in May 2018.

       19.    On August 30, 2018, Bovie Medical sold its core business of Bovie
electrocautery devices to Symmetry Surgical, as the company pivoted to the lucrative
cosmetic surgery market.

       20.   Following the sale, Bovie planned to re-brand itself as Renuvion, expecting
to earn $85 million dollars from dermal skin resurfacing procedures, assuming 200,000
annual procedures at $425 list price for each handpiece.

       21.    Bovie/Renuvion’s U.S. commercial strategy was to market and sell
Renuvion to “early adopters” in the U.S. cosmetic market using 19 field-based sales
professionals and 11 independent sales agencies

       22.    On August 1, 2018, Defendant Apyx issued a press release quoting its Chief
Executive Officer, Charlie Goodwin, as saying that the results from the dermal
resurfacing study “will support our 510(k) submission to the FDA for a new indication to
market and sell Renuvion for dermal resurfacing procedures.” The study was not yet
complete.

       23.   After an unrelated procedure on her nose in April 2018, Mrs. Doring
consulted Defendant Hartshorn on September 20, 2018, to schedule a J-Plasma procedure
on her face.

        24.    Defendant Hartshorn again assured her the J-plasma dermal resurfacing
procedure was safe, and that it would smooth out the skin on her face, take care of some
brown spots and that the post-operative healing course would take three to four weeks,
after which time she would have a little redness which could be covered with makeup
until fully healed.
                                            3
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 4 of 13




       25.   Mrs. Doring specifically asked about complications and problems with the
J-Plasma procedure; Defendant Hartshorn stated the only issue he had heard of was one
of his partner’s patients in Ridgway who experienced a problem with her eyes.
Defendant Hartshorn stated that after prescribing some eyedrops the problem resolved.

      26.   Based on Defendant Hartshorn’s assurances, Mrs. Doring decided to go
forward with the J-Plasma facial resurfacing procedure.

      27.   Defendant Hartshorn performed the J-Plasma procedure on Mrs. Doring
under general anesthesia on October 16, 2018, at Grand Valley Surgical Center.

        28.    Defendant Harthshorn’s operative report states that “using a J-Plasma
wand at settings of 40 and 4,” he performed “J-Plasma over the face from hairline to
jawline and from the tragus to tragus also including the ear lobule. At the jawline, I went
2 to 3 passes each with 30 and 4, 20 and 4 and 10 and 4. I then went around her eyes at 20
and 4.” After wiping off the treated skin he then “made a second pass at 40 and 4 over
the entire face with the exception of the eyes, which had a second pass of 20 and 4 and
again I tapered it into the neck at 30, 20, 10 for 2 to3 passes each.”

      29.    After coming out of anesthesia Mrs. Doring was in significant pain. Her
face was oozing, painful and crusty, as the photograph below reflects:




      30.   On October 22, 2018, Mrs. Doring texted Defendant Hartshorn’s CNA,
Stephanie Ross, as she had run out of silver gel to put on her face.




                                            4
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 5 of 13




      31.    On October 23, 2018, Mrs. Doring returned to Defendant Hartshorn’s office
at ReGenesis for a post-operative visit, at which time she was seen by Stephanie Ross,
CNA, who noted in the chart that Mrs. Doring “looks very good today.”

       32.   On October 24, 2018, Mrs. Doring developed several painful, bleeding
lacerations on her eyelids due to the crustiness. She texted CNA Ross about the
development and Ms. Ross asked Mrs. Doring to send her photographs of her eyes, which
she did.

        33.     Ms. Ross texted back that the “bleeding around [those areas on the eyelids]
is normal as long as it’s not excessive. It is normal for your eyes to feel very sensitive
after Jay [sic] plasma.”

      34.   On October 30, 2018, Defendant Apyx registered the Renuvion® trademark.
Thereafter Defendant Apyx began marketing and selling J-Plasma devices under the
brand name Renuvion Cosmetic Technology.

       35.   The evening of October 31, 2018, Dr. Hartshorn called Mrs. Doring, telling
her he had looked at the photographs taken by Ms. Ross and that everything looked as it
should and the bleeding was normal.

      36.    Mrs. Doring’s face continued to worsen:




      37.  On November 6, 2018, Mrs. Doring returned to ReGenesis and was again
seen by CNA Ross at ReGenesis:




                                            5
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 6 of 13




       38.    On November 16, 2018, at 8:10 a.m., Mrs. Doring texted Ms. Ross: “Can you
please call me. I am concerned.” After Ms. Ross and Mrs. Doring spoke, Ms. Ross spoke
with Defendant Hartshorn’s partner, Jeffrey Pitcher, MD, who prescribed Bactrim. Mrs.
Doring asked if it would be possible for Dr. Pitcher to see her that day. Ms. Ross said that
he was not available, and that a Monday appointment (November 19th) would be fine.

       39.    On November 19, 2018, Mrs. Doring saw Dr. Pitcher, who noted areas of
her face were “still very raw and red. The tissue around the eyes is pulling down from
the tightening of the tissue.” He instructed her to continue the same skin care regimen
and massage the skin under her eyes.

       40.   That Thanksgiving was painful, as Mrs. Doring’s face continued to ooze,
bleed and crust over.

       41.    On November 26, 2018, Defendant Hartshorn saw Mrs. Doring for the first
time since the J-Plasma procedure.

       42.    Defendant Hartshorn told Mrs. Doring he did not know why she was
“healing so slowly.”

      43.    Mrs. Doring asked if this had happened to anyone else; Defendant
Hartshorn responded that he had had two other J-Plasma patients who had healed very


                                             6
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 7 of 13




slowly. In her medical record Defendant Hartshorn stated he saw no evidence of
infection, and he reassured Mrs. Doring that she would heal without excessive scarring.

      44.   Mrs. Doring returned to see Defendant Hartshorn on December 3, 2018. She
asked him why she was not healing; he said that she was healing, just very slowly.
Defendant Hartshorn had few answers for Mrs. Doring at the next visit on December 10,
2018.

       45.    On December 12, 2018, Mrs. Doring consulted an ophthalmologist
regarding her damaged lower eye lids, sensation of foreign bodies in her eyes, green
discharge and burning. He noted severe ectropion (pouching outward of the lower lid
so that it does not adequately cover the eyeball, which dries out and gets irritated). He
prescribed treatment.

       46.    On December 18, 2018, Defendant Apyx filed a premarket notification
510(k) for regulatory clearance for a new clinical indication to market and sell Renuvion
Cosmetic Technology (the J-Plasma devices) for dermal resurfacing procedures.

      47.     Mrs. Doring returned to see Dr. Hartshorn on December 17, 2018, and
January 2, 2019; at each visit Dr. Hartshorn told her healing was gradual and progressive,
and he urged her to continue follow up with his office. Her face did not appear to her to
be “healing:”




                                            7
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 8 of 13




       48.     On January 7, 2019, Defendant Apyx announced its preliminary financial
results for the fourth quarter 2018, quoting its President and CEO, Mr. Goodwin as stating
“Our strategic focus has resulted in Advanced Energy sales growth of more than 72% in
2018 . . . We have a strong balance sheet and a focused plan to encourage broad-based
adoption of Renuvion, which we believe ultimately achieves strong, sustained and
profitable growth for the benefit of our stockholders.”

      49.    On January 10, 2019, Mrs. Doring obtained a second opinion from a
dermatologist; the dermatologist noted severe erythema and oozing with yellow
discharge and crusting to her face. The dermatologist cultured the wounds and
diagnosed Plaintiff with burn and impetigo.

      50.     Defendant Hartshorn had never cultured the non-healing areas on Mrs.
Doring’s face.

      51.  Plaintiff’s wound cultures came back positive for infection with
pseudomonas. The dermatologist prescribed antibiotics to cover the bacteria.




                                            8
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 9 of 13




     52.    In February 2019, White Diamond Research released a report alleging,
among other things, that a clinical study on the use of J-Plasma for dermal resurfacing
may have missed its endpoints.

      53.     On April 1, 2019, Defendant Apyx notified the public that it had withdrawn
its application for premarket notification 510(k) regulatory clearance of J-Plasma/
Renuvion for use in dermal resurfacing procedures.

        54.    In April 2019 Mrs. Doring traveled to Denver to consult specialists at the
University of Colorado. These specialists fitted her with masks she must wear daily to
treat the scars:




                                           9
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 10 of 13




       55.    As a result of Defendant Apyx’s marketing and sale of the J-Plasma devices
for the off-label purpose for dermal resurfacing, i.e., use of the J-Plasma device for
purposes not approved by the FDA, to Defendant Hartshorn, Mrs. Doring suffered
excruciating pain, emotional distress, humiliation, inconvenience, impairment of the
quality of her life, disfigurement, physical impairment, and past and future expense for
treatment and household services.

        56.    As a result of Defendant Hartshorn’s negligent treatment of Mrs. Doring
during the J-Plasma procedure and thereafter, Mrs. Doring has suffered excruciating
pain, emotional distress, humiliation, inconvenience, impairment of the quality of her
life, disfigurement, physical impairment, and past and future expense for treatment and
household services.


                       (Medical negligence – Defendant Hartshorn)

         57.   Plaintiff incorporates by reference all previous paragraphs as if fully set
forth.

       58.  October 16, 2018, Defendant Hartshorn performed dermal resurfacing of
Mrs. Doring’s face to treat fine lines and wrinkles using Defendant Apyx’s J-Plasma
device.

       59.    Upon information and belief, Defendant Hartshorn was aware before
October 16, 2018, that use of the J-Plasma device for dermal resurfacing was an off-label
use that had not been approved by the FDA.

      60.    Upon information and belief, Defendant Hartshorn was aware before
October 16, 2018, that no studies had demonstrated the safety of the J-Plasma device for
dermal resurfacing in human beings.

       61.     Upon information and belief, Defendant Hartshorn lacked sufficient
 education, training and experience in the use of the J-Plasma device to safely treat
 patients, including Mrs. Doring, for dermal resurfacing.

       62.   With respect to his care and treatment of the Mrs. Doring, Defendant
 Hartshorn owed a duty to exercise that degree of care, skill, caution, diligence and
 foresight exercised by and expected of physicians treating the same or similar
 conditions.



                                            10
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 11 of 13




       63.     Defendant Hartshorn deviated from that standard and was negligent by
 using a device which had not been demonstrated to be safe for dermal resurfacing, by
 performing a J-Plasma procedure for which he had not been adequately trained, by too
 aggressively applying energy to Mrs. Doring’s face, and by failing to recognize and treat
 an infection in the post-operative period.

        64.     As a direct and proximate result of the negligence of Defendant Hartshorn,
 Plaintiff has suffered permanent injury, dysfunction, physical impairment and
 disfigurement of her face; pain and suffering, inconvenience, emotional distress, and
 mental anguish. Plaintiff seeks past, present and future economic damages for medical,
 surgical, therapeutic, and other health care expenses; cost of travel to and from medical
 visits; loss of household services; together with economic losses Plaintiff may incur in
 the future as a result of her disfigurement, dysfunction and pain.


                          (Product Liability – Defendant Apyx)

       65.    Plaintiff incorporates all previous paragraphs as if fully set forth.

     66.     Defendant Apyx, previously known as Bovie Medical Corporation,
manufactured the J-Plasma device which was used by Defendant Hartshorn to perform
dermal resurfacing on Mrs. Doring on October 16, 2018.

       67.     Defendant Apyx, previously known as Bovie Medical Corporation,
marketed the J-Plasma device to Defendant Hartshorn and/or Regenesis Plastic Surgery
for the off-label use of dermal resurfacing.

       68.   Defendant Apyx, previously known as Bovie Medical Corporation, sold the
J-Plasma device to Defendant Hartshorn and/or Regenesis Plastic Surgery in Grand
Junction, Colorado.

      69.    Upon information and belief, Defendant Apyx, previously known as Bovie
Medical Corporation, failed to provide appropriate training and guidance to Defendant
Hartshorn in the safe use of the J-Plasma device for dermal resurfacing.

       70.    Defendant Apyx, previously known as Bovie Medical Corporation,
prioritized profits in the cosmetic surgery market by marketing its J-Plasma device for
dermal resurfacing, an off-label use, over the safety of patients on whom the device
would be used, by marketing the device before its safety had been demonstrated and
without providing guidelines and procedures for cosmetic surgeons to assure the safety
of patients on whom the device was used.

                                            11
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 12 of 13




        71.    Defendant Apyx’s CEO Charlie Goodwin stated in a March 12, 2018, press
release that the company had achieved 20% revenue growth in 2017 “driven by
impressive sales of our J-Plasma technology in the cosmetic surgery market,”
demonstrating Defendant Apyx’s goal to maximize revenue despite the lack of valid
scientific studies affirming the safety of the device for dermal resurfacing in humans.

      72.     Defendant Apyx was negligent by failing to exercise reasonable care to
prevent the J-Plasma device from creating an unreasonable risk of harm in patients who
might reasonably be expected to be affected by the device while it was being used in a
manner Defendant Apyx might have reasonably expected, such as dermal resurfacing.

       73.   Mrs. Doring was one of those persons Defendant Apyx should have
reasonably expected would be affected by use of the J-Plasma device for dermal
resurfacing.

      74.    Mrs. Doring suffered injuries, damages and losses that were caused by
Defendant Apyx’s negligence, while the J-Plasma device was being used in a manner by
Defendant Hartshorn that Apyx should have reasonably expected given its aggressive
marketing of the device for dermal resurfacing.

      75.    Defendant Apyx should have warned physicians of the risk of harm that
could be caused by the J-Plasma device; however, Defendant Apyx failed to use
reasonable care to warn of the risk of harm or injury due from the off-label use of the J-
Plasma device for dermal resurfacing.

        76.    As a result of Apyx’s failure to properly warn Defendant Hartshorn of the
risk of injury and harm to patients from the off-label use of the J-Plasma device, Plaintiff
suffered injuries, damages and losses as more fully described above.



                               CERTIFICATE OF REVIEW

       Pursuant to C.R.S. § 13-20-602(3)(a), counsel certifies as follows:

       a.     Counsel has consulted with licensed professionals with expertise in
              the areas of the alleged negligent conduct as set forth in Plaintiff’s
              Complaint; and

       b.     The licensed professionals who have been consulted have reviewed all

                                             12
Case 1:20-cv-03396-LTB Document 8 Filed 11/16/20 USDC Colorado Page 13 of 13




            known facts relevant to the allegations of negligent conduct as complained
            of in Plaintiff’s Complaint;

      c.    Based upon such facts, the licensed professionals have concluded that the
            filing of the claims against the Defendants do not lack substantial
            justification within the meaning of C.R.S. § 13-17-102(4); and,

      d.    The licensed professionals who have reviewed all known facts relevant to
            the allegations of negligent conduct as contained in Plaintiff’s Complaint
            meet the requirements set forth in C.R.S. § 13-64-401.

      Respectfully submitted this 9th day of December, 2019.

                                              D            W                        &


                                       By:    s/ Sam D. Starritt
                                              Sam D. Starritt, # 27876
                                              744 Horizon Court, Ste. 300
                                              Grand Junction, CO 81506
                                              Phone Number:        (970) 241-5500
                                              FAX Number:          (970) 243-7738
                                              E-mail: starritt@dwmk.com


Plaintiff’s address:
2632 Chestnut Drive
Grand Junction, CO 81506




                                         13
